Case: 16-30611      Document: 00513828085         Page: 1    Date Filed: 01/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-30611                                FILED
                                  Summary Calendar                       January 10, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER P. SMITH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:09-CR-311-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Christopher P. Smith appeals the sentence imposed following the
revocation of his supervised release. Smith argues that he is entitled to re-
sentencing on the ground that the district court stated, in response to his
objection to his above-guideline revocation sentence, that the sentence was not
an “upward variance.” He further argues that in imposing the 32-month
sentence, the district court improperly considered the factors set forth in 18


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30611     Document: 00513828085     Page: 2   Date Filed: 01/10/2017


                                  No. 16-30611

U.S.C. § 3553(a)(2)(A), that is, “the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just
punishment for the offense.”
      Ordinarily, this court reviews a sentence of imprisonment imposed upon
revocation of a term of supervised release under the “plainly unreasonable”
standard. United States v. Miller, 634 F.3d 843, 843 (5th Cir. 2011). Where a
defendant objects to his revocation sentence for the first time on appeal,
however, review is for plain error. United States v. Walker, 742 F.3d 614, 616
(5th Cir. 2014). Smith sufficiently preserved his first issue through his specific
objection to the upward variance at the revocation hearing; therefore, the
“plainly unreasonable” standard applies. See Miller, 634 F.3d at 843. While
Smith raised a general objection to the reasonableness of his sentence, he did
not specifically object on the ground that the district court had premised his
sentence on an improper consideration. As such, review of Smith’s second issue
is for plain error only. See Walker, 742 F.3d at 616.
      Smith argues that the court erred in failing to recognize that its
revocation sentence was an “upward variance” and that this error affected its
selection of the 32-month sentence. The record confirms, however, that the
district court was aware of both the range mandated by statute and the
advisory range recommended by the policy statements contained in Chapter 7
of the United States Sentencing Guidelines. After imposing the sentence and
in direct response to defense counsel’s objection to the “upward variance,” the
district court stated that the 32-month sentence imposed was “beneath the
amount that could be for the statutory sentence,” and “[a]s to the guidelines,
they are merely advisory, and the [c]ourt is not bound by them.” While it is
true the court, in that same remark, incorrectly noted that the sentence “[was]
not an upward variance,” the court’s many comments throughout the hearing



                                        2
    Case: 16-30611     Document: 00513828085    Page: 3   Date Filed: 01/10/2017


                                 No. 16-30611

confirm it was aware of two salient points: that the non-binding advisory
guideline range was 4 to 10 months, and that the maximum statutory range
was 36 months. Therefore, even if the court somehow failed to appreciate that
a sentence of 32 months was an upward variance from the guideline range of
4 to 10 months, Smith cannot establish that the sentence imposed was plainly
unreasonable. See Miller, 634 F.3d at 843.
      For the first time on appeal, Smith contends that in imposing the 32-
month sentence, the district court improperly considered the factors set forth
in § 3553(a)(2)(A).    Specifically, Smith argues that the court improperly
considered the need to promote respect for the law in imposing the upwardly
varying sentence. He further argues that the court’s perception that Smith
“had a lack of respect for the court” improperly influenced the court’s
sentencing decision.    The district court’s extensive statement of reasons,
however, confirms that the court permissibly based its sentence on the need to
deter future violations and to protect the public.
      The clearest proof that the district court did not impermissibly consider
the factors contained in § 3553(a)(2)(A) is the district court’s express
acknowledgment of the restrictions in Miller. Other portions of the record also
confirm that the sentence was based on the need to address Smith’s tendency
towards recidivism and the risk his continuing offenses posed to the public.
The district court did not improperly rely upon the need to promote respect for
the law in sentencing Smith or on any perception that Smith has disrespected
the court by violating the terms of his supervised release.
      Based on the foregoing, the judgment of the district court is AFFIRMED.




                                       3